DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 10/08/2021. Currently, claims 1-29 and 31-35 are pending. Claims 1 and 23 have been amended. Claim 30 has been cancelled. No newly added claim(s). Claims 10-22 have been withdrawn from further consideration. 

Response to Amendment
Applicant’s amendments to claims 1 and 23 are sufficient to overcome the rejection of claims 1-9, 23-29 and 31-35 under 35 U.S.C. §112(b) as set forth in the previous action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 23-29 and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims recite method, system and computer product for detecting point-of-sale (POS) fraud. 
Exemplary claim 1 recites in part, 
to verify using an artificial neural network,
wherein the verification means to comprises: 
comparing a product image received from the image capture device at the moment of receiving the barcode data signal with at least one product image received from the database corresponding to the product corresponding to the barcode data; and 
to detect fraud when the verification result is negative,
wherein data about each product comprises a product price; and  
wherein if the product price is less than the pre-set threshold, then the product is not verified. 
The claim recites the limitations: 1) collecting product data, 2) verifying/analyzing received data (product image from image capture device and database, as well as product price), and 3) detecting fraud based on the result of the analysis. 
See MPEP 2106.04(a)(2)(II)(B). 
This judicial exception is not integrated into a practical application because the additional elements describe the steps of collecting and sending video and barcode data, as well as storing product images. The recited steps are recited at a high level of receiving, transmitting and storing data. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (barcode reader, memory, image capture device and data processing module) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 
Claims 23 and 35 recite similar limitations, and therefore are rejected based on similar rationale. 
Dependent claims 2-9 and 24-29 and 31-34 recites limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Response to Arguments
Applicant's arguments filed 10/08/2021 with respect to the rejection of claims 1-9, 23-29 and 31-35 under 35 U.S.C. §101 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
Claim 1 recites in part,
"comparing a product image received from the image capture device with at least one product image received from the database corresponding to the product", 
"to detect fraud when the verification result is negative", 
"wherein data about each product comprises a product price", and 
“wherein if the product price of the product is less than the pre-set threshold, then the product is not verified". 
The claim limitations describe: 1) collecting product data, 2) verifying/analyzing received data (product image from image capture device and database, as well as product price), and 3) detecting fraud based on the result of the analysis. The “collecting”, “verifying/analyzing” and “detecting” steps describe the process of fraud prevention based on data collection and verification. These steps cover certain methods of organizing human activities (sales activities). See MPEP 2106.04(a)(2)(II)(B). 
 This judicial exception is not integrated into a practical application because the additional elements describe the steps of collecting and sending video and barcode data, as well as storing product images. The recited steps are recited at a high level of receiving, transmitting and storing data. Accordingly, the additional element does not See MPEP 2106.05(g)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (barcode reader, memory, image capture device and data processing module) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. See MPEP 2106.05(f)(2) 
Claims 23 and 35 recite similar limitations, and therefore are rejected based on the same rationale. Dependent claims 2-9 and 24-29 and 31-34 recites limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 
Accordingly, claims 1-9, 23-29 and 31-35 are directed to a judicial exception (i.e. abstract idea) without significantly more. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
None of the cited and/or relevant prior art, single or in combination, teaches the limitations: 
“wherein the verification comprises: 

to detect fraud when the verification result is negative, 
wherein data about each product comprises a product price; and 
wherein if the product price of the product is less than a pre-set threshold, then the product is not verified”, as recited in claim 1.  
Claims 23 and 35 recite similar limitations, and therefore are patentable over prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687